FILED
                                                            APR 24 2014
 1                         NO FO PUBL A IO
                             T R     IC T N
 2                                                      SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.     EC-13-1126-DJuTa
                                   )
 6   JAMES W. CORBETT and          )      Bk. No.     08-10861-A-7
     DAISY A. CORBETT,             )
 7                                 )
                    Debtors.       )
 8   ______________________________)
                                   )
 9   DAISY A. CORBETT,             )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      M E M O R A N D U M1
                                   )
12   JAMES E. SALVEN, Chapter 7    )
     Trustee; CALIFORNIA           )
13   CORRECTIONAL PEACE OFFICERS   )
     ASSOCIATION,                  )
14                                 )
                    Appellees.     )
15   ______________________________)
16            Submitted Without Oral Argument on March 21, 20142
17                           Filed - April 24, 2014
18             Appeal from the United States Bankruptcy Court
                   for the Eastern District of California
19
        Honorable Fredrick E. Clement, Bankruptcy Judge, Presiding
20
21   Appearances:     Appellant Daisy A. Corbett pro se on brief;
                      D. Edward Hays and Martina A. Slocomb of Marshack
22                    Hays LLP on brief for appellee California
                      Correctional Peace Officers Association; appellee
23                    James E. Salven, Chapter 7 Trustee pro se on
                      brief.
24
25        1
            This disposition is not appropriate for publication.
26   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
27   See 9th Cir. BAP Rule 8013-1.
28        2
            By order entered October 17, 2013, this appeal was deemed
     suitable for submission without oral argument. See Fed. R.
     Bankr. P. 8012 and Ninth Circuit BAP Rule 8012-1.
 1   Before: DUNN, JURY and TAYLOR, Bankruptcy Judges.
 2        This appeal concerns disputes as to who is entitled to an
 3   award of workers’ compensation benefits in the approximate amount
 4   of $86,000 (“Benefits Award”).   The debtor/appellant Daisy A.
 5   Corbett (“Ms. Corbett”)3 appeals two of the bankruptcy court’s
 6   orders that relate to the Benefits Award: 1) the order sustaining
 7   the chapter 7 trustee’s (“Trustee”)4 objection to Ms. Corbett’s
 8   claimed exemption in the Benefits Award (“Exemption Order”); and
 9   2) the order overruling her objection to the Trustee’s final
10   account and distribution report (“Final Account Order”).5
11
12        3
            In her opening brief, Ms. Corbett refers to herself both
13   as “Daisy A. Smith-Corbett” and “Daisy A. (Smith) Corbett.” To
     further confuse matters, in her reply brief she further refers to
14   herself as simply “Daisy A. Corbett.” To end the confusion, the
     appeal is captioned in her name as “Daisy A. Corbett.” Her
15   chapter 7 case was filed jointly with her husband, James W.
16   Corbett, but since the issues in this appeal relate solely to
     Ms. Corbett, we will make no further reference to Mr. Corbett.
17   However, as appropriate, we do refer from time to time to the
     Corbetts jointly as “debtors.”
18
          4
19          Unless otherwise indicated, all chapter and section
     references are to the federal Bankruptcy Code, 11 U.S.C. §§ 101-
20   1532, and all “Rule” references are to the Federal Rules of
     Bankruptcy Procedure, Rules 1001-9037.
21
          5
22          In the notice of appeal, Ms. Corbett, acting pro se, only
     referred to the Exemption Order. However, she discussed the
23   Final Account Order as well as the Exemption Order in her
     Statement of Issues on Appeal and included both orders in her
24
     excerpts of record. In their briefs, the parties address both
25   orders, and appellees raise no issue of prejudice. We note that
     the orders arose from proceedings at the same hearing and are
26   related, and both orders were entered on the same date.
27   Accordingly, we address both the Exemption Order and the Final
     Account Order in this disposition. See Le v. Astrue, 558 F.3d
28                                                         continue...

                                      -2-
 1        To be blunt, the parties all have made a hash of this case.
 2   The first bankruptcy judge assigned to the case provided some
 3   guidance as to an appropriate procedural vehicle to resolve their
 4   disputes.   That guidance was ignored.   After substantial time had
 5   passed and the first bankruptcy judge had recused himself, a
 6   successor bankruptcy judge was faced with the task of cleaning up
 7   the mess.   We VACATE and REMAND with respect to both orders.
 8
 9                                  FACTS
10   A.   Ms. Corbett’s workers’ compensation claim
11        Several years prepetition, Ms. Corbett worked as a
12   correctional officer for the California Department of Corrections
13   and Rehabilitation.   Tr. of January 30, 2013 hr’g, 29:14-16.6
14   Sometime in late 1996, while on the job, she was assaulted by an
15
16
17
18        5
           ...continue
19   1019, 1023 (9th Cir. 2009); Shapiro v. Paradise Valley Unified
     School Dist. No. 69, 374 F.3d 857, 863 (9th Cir. 2004) (“Where ‘a
20   party seeks to argue the merits of an order that does not appear
     on the face of the notice of appeal,’ we consider two factors:
21
     (1) whether the intent to appeal a specific judgment can be
22   fairly inferred, and (2) whether the appellee was prejudiced by
     the mistake.”), citing Lolli v. County of Orange, 351 F.3d 410,
23   414 (9th Cir. 2003).
24        6
            Ms. Corbett only provided portions of the January 30, 2013
25   hearing transcript in her excerpts of record. We retrieved the
     entire January 30, 2013 hearing transcript from the bankruptcy
26   court’s electronic docket. See O’Rourke v. Seaboard Sur. Co.
27   (In re E.R. Fegert, Inc.), 887 F.2d 955, 957-58 (9th Cir. 1988);
     Atwood v. Chase Manhattan Mortg. Co. (In re Atwood), 293 B.R.
28   227, 233 n.9 (9th Cir. BAP 2003).

                                     -3-
 1   inmate, sustaining an injury.7   Tr. of January 30, 2013 hr’g,
 2   30:3-8.   Due to her injury, Ms. Corbett became unable to work
 3   sometime in 2005.8
 4        At the time she became unable to work, Ms. Corbett was a
 5   member of the California Correctional Peace Officers Association
 6   (“CCPOA”), a union for correctional officers employed by the
 7   California Department of Corrections and Rehabilition.   As a
 8   service to its members, the CCPOA established a disability
 9   benefit trust fund (“disability benefit fund”).9   Participation
10   in the disability benefit fund was optional for CCPOA members.
11        The disability benefit fund advances funds to injured CCPOA
12   members until they receive workers’ compensation benefits.     In
13   exchange for these advances, the CCPOA is granted a statutory
14   lien on any workers’ compensation benefits received by its
15   members.10   When she filed a claim for benefits through the
16
17        7
            At the time she sustained her injury, Ms. Corbett was
18   working as a correctional officer at the California State Prison,
     Corcoran, a men’s prison. Tr. of January 30, 2013 hr’g,
19   29:14-24.
20        8
            Both debtors reported in their Schedule I that they are
21   disabled and retired.
          9
22          The disability benefit fund is a self-funded employee
     welfare benefit plan. The disability benefit fund is funded with
23   premiums paid by its participants and any investment earnings.
24        10
            According to the CCPOA, it had a statutory lien on
25   Ms. Corbett’s workers’ compensation benefits under Cal. Labor
     Code § 4903. However, the CCPOA does not provide the applicable
26   subsection of Cal. Labor Code § 4903.
27
          Cal. Labor Code § 4903 provides, in relevant part:
28                                                         continue...

                                      -4-
 1   disability benefit fund, Ms. Corbett signed an agreement titled,
 2   “Reimbursement Agreement and Assignment of Proceeds”
 3   (“Reimbursement Agreement”).11
 4
 5        10
           ...continue
 6        The appeals board may determine, and allow as liens
          against any sum to be paid as compensation, any amount
 7        determined as hereinafter set forth in subdivisions (a)
 8        through (i). If more than one lien is allowed, the
          appeals board may determine the priorities, if any,
 9        between the liens allowed. The liens that may be
          allowed hereunder are as follows:
10        . . .
11        (b) The reasonable expense incurred by or on behalf of
          the injured employee, as provided by Article 2
12        (commencing with Section 4600) and, to the extent the
          employee is entitled to reimbursement under
13
          Section 4621, medical-legal expenses as provided by
14        Article 2.5 (commencing with Section 4620) of Chapter 2
          of Part 2.
15        (c) The reasonable value of the living expenses of an
16        injured employee or of his or her dependents,
          subsequent to the injury.
17        . . .
          (f) The amount of unemployment compensation disability
18        benefits that have been paid under or pursuant to the
19        Unemployment Insurance Code in those cases where,
          pending a determination under this division there was
20        uncertainty whether the benefits were payable under the
          Unemployment Insurance Code or payable hereunder;
21
          provided, however, that any lien under this subdivision
22        shall be allowed and paid as provided in Section 4904.
          (g) The amount of unemployment compensation benefits
23        and extended duration benefits paid to the injured
24        employee for the same day or days for which he or she
          receives, or is entitled to receive, temporary total
25        disability indemnity payments under this division;
          provided, however, that any lien under this subdivision
26        shall be allowed and paid as provided in Section 4904.
27        11
               The CCPOA included a copy of the Reimbursement Agreement
28                                                            continue...

                                       -5-
 1          The Reimbursement Agreement provided that the disability
 2   benefits fund would pay her claims for any work-related injury or
 3   illness conditioned on the CCPOA’s
 4          right to reimbursement up to the full extent of
            benefits paid by the [disability benefit fund] on the
 5          claims, in the event [Ms. Corbett] recover[s]
            (i) damages or proceeds . . . by award, settlement,
 6          insurance or otherwise, for medical and other expenses
            (regardless of how such award, settlement or otherwise
 7          is structured or itemized); or (ii) any proceeds from
            occupational insurance purchased by [her] employer, or
 8          provided under state workers’ compensation acts,
            employer liability laws, or other laws providing
 9          compensation for work-incurred injuries.
10          The Reimbursement Agreement further provided that, in
11   consideration of the advances given by the CCPOA, Ms. Corbett
12   must
13          repay and hereby assign to the [disability benefit
            fund] the proceeds of any and all recovery/ies made
14          from any responsible party or insurer to [her] or to
            any person or entity on [her] behalf, to the extent of
15          any benefits provided by the [disability benefit fund]
            . . . .
16
17          It also provided that, if Ms. Corbett failed to comply with
18   the Reimbursement Agreement, “the [disability benefit fund] may
19   offset the amount which should be reimbursed against any benefit
20   that may otherwise be (or become), payable under the [disability
21   benefit fund] on [her] behalf.”
22          Ms. Corbett apparently did not reimburse the CCPOA for any
23   of the funds advanced to her.
24   B.     The debtors’ chapter 7 bankruptcy
25          On February 21, 2008, the debtors filed their chapter 7
26
27          11
           ...continue
28   in its proof of claim (claim no. 11-1) filed August 1, 2011.

                                       -6-
 1   bankruptcy petition.   They did not list Ms. Corbett’s right to
 2   workers’ compensation benefits as an asset on Schedule B.   They
 3   also did not list any lawsuits or actions relating to
 4   Ms. Corbett’s workers’ compensation benefits on their statement
 5   of financial affairs (“SOFA”).   They further did not claim any
 6   exemption in Ms. Corbett’s right to workers’ compensation
 7   benefits on their Schedule C.    However, the debtors did list the
 8   CCPOA as a general unsecured creditor with a $56,658.20 claim on
 9   their Schedule F.
10        Shortly after the § 341(a) meeting of creditors, the Trustee
11   filed an asset report on March 31, 2008.12   A day later, a notice
12   to file proofs of claim was filed, advising creditors to file
13   their proofs of claim by July 2, 2008.   The CCPOA did not file a
14   proof of claim at that time.
15        After further investigation into the debtors’ financial
16   affairs, the Trustee filed a no asset report on April 16, 2008.
17   Tr. of January 30, 2013 hr’g, 7:1-6.   The debtors received their
18   discharge on June 3, 2008.   Their chapter 7 bankruptcy case
19   closed a week later.
20        Ms. Corbett apparently encountered some difficulties in
21
22
23
24        12
            At the January 30, 2013 hearing, the Trustee explained
25   that he initially declared the debtors’ chapter 7 bankruptcy case
     an asset case because he “was looking at some property that was
26   in the debtors’ name, and there was – there was a bank account in
27   Hawaii.” Tr. of January 30, 2013 hr’g, 7:2-3. He also “was
     looking at the value of the car.” Tr. of January 30, 2013 hr’g,
28   7:3-4.

                                       7
 1   recovering her workers’ compensation benefits.13    She went before
 2   the California Workers Compensation Appeals Board to pursue her
 3   workers’ compensation benefits claim against the California
 4   Department of Corrections and Rehabilitation.    Sometime in
 5   January 2011, the California Workers Compensation Appeals Board
 6   decided in Ms. Corbett’s favor.14    The Benefits Award provided
 7   reimbursement for her medical and/or legal expenses and further
 8   medical treatment, among other things.
 9        However, the Benefits Award provided that $85,986.90 in
10   workers’ compensation benefits would be withheld pending
11   resolution of issues involving the CCPOA’s lien claim.     According
12   to the CCPOA, the California Workers Compensation Appeals Board
13   questioned whether Ms. Corbett’s chapter 7 discharge affected the
14   CCPOA’s lien.   It directed the CCPOA to seek an order from the
15   bankruptcy court “clarifying that [the debtors’ chapter 7]
16   discharge [did] not affect lien rights.”
17        The CCPOA subsequently filed a motion to reopen the debtors’
18   chapter 7 bankruptcy case on February 7, 2011.     The bankruptcy
19   court granted the motion to reopen, entering an order four days
20   later (“Reopen Order”).   The Reopen Order provided that the CCPOA
21   “shall have 30 days to file an adversary proceeding pursuant to
22
23        13
            In a document titled “Support to Trustee’s Motion to
24   Compel Turnover of Funds” (“Non-Opposition”) filed by the debtors
     on August 16, 2011 (docket no. 65), Ms. Corbett stated that she
25   hired an attorney in September 2006 to help her obtain workers’
     compensation benefits to pay for further medical treatment.
26
          14
27          The Benefits Award later was amended to provide that the
     California Workers Compensation Appeals Board would retain
28   jurisdiction over the CCPOA’s statutory lien.

                                      8
 1   [Rule] 7001(2).    If the adversary proceeding is not filed, the
 2   case may be reclosed.”
 3        The CCPOA then filed a motion titled, “Motion for Order to
 4   Clarify that Discharge Does Not Affect Liens as a Matter of Law”
 5   (“Motion to Clarify”), by means of which it sought an order from
 6   the bankruptcy court confirming that the debtors’ discharge did
 7   not terminate or otherwise affect its lien rights.    The Motion to
 8   Clarify alleged that, although the CCPOA had created and
 9   perfected its lien against the Benefits Award, the California
10   Workers Compensation Appeals Board refused to determine whether
11   the CCPOA’s lien was properly perfected and valid under state law
12   until the CCPOA received such an order.    The CCPOA contended that
13   its lien was unaffected by the debtors’ discharge as the debtors
14   had not taken any steps to invalidate the lien in their
15   bankruptcy case.
16        The Motion to Clarify also stated that the CCPOA was not
17   seeking a determination as to the validity, priority or extent of
18   its lien, because the California Workers Compensation Appeals
19   Board was the proper forum to decide those issues.    The Motion to
20   Clarify further stated that the CCPOA was not seeking a
21   dischargeability determination, acknowledging that Ms. Corbett’s
22   personal liability on the debt owed to the CCPOA had been
23   discharged.
24        The debtors opposed the Motion to Clarify, arguing that the
25   bankruptcy court could not issue an order pursuant to the CCPOA’s
26   request.   They maintained that because the issues involving the
27   Benefits Award still were pending before the California Workers
28   Compensation Appeals Board, such an order would constitute an

                                       9
 1   “advisory opinion” because there was no live case or controversy
 2   before the bankruptcy court.   Moreover, the debtors asserted that
 3   the issues regarding the CCPOA’s lien were not ripe for
 4   adjudication by the bankruptcy court because the California
 5   Workers Compensation Appeals Board still had not determined that
 6   the CCPOA had properly perfected its lien under state law.
 7   Finally, the debtors contended that, contrary to its assertions,
 8   the CCPOA was not seeking a “comfort” order – a confirmation that
 9   the debtors’ discharge did not affect its lien.    Rather, it was
10   requesting a determination on the nature, extent or validity of
11   its lien, an issue that must be addressed in an adversary
12   proceeding pursuant to Rule 7001.
13        The bankruptcy court held a hearing on the Motion to Clarify
14   on March 23, 2011.   It denied the Motion to Clarify without
15   prejudice to filing an adversary proceeding for declaratory
16   relief.   Tr. of March 23, 2011 hr’g, 14:12-13.   The bankruptcy
17   court stated that the CCPOA was seeking “declaratory relief as to
18   whether or not . . . the prepetition contract to – that [gave]
19   rise to the lien survived the bankruptcy discharge and would
20   attach to an asset that didn’t come into existence until
21   postpetition.”   Tr. of March 23, 2011 hr’g, 13:2-5.   The
22   bankruptcy court therefore advised the CCPOA that it would
23   “require [the CCPOA] to file an adversary proceeding for
24   declaratory relief on that issue.”   The bankruptcy court stressed
25   that it was “only going to litigate the issue whether the
26   prepetition contract [rode] through – can ride through and attach
27   to postpetition assets.”   Tr. of March 23, 2011 hr’g, 14:23-25.
28   The bankruptcy court also advised the parties that it intended to

                                     10
 1   abstain from determining whether the CCPOA properly perfected its
 2   lien.     Tr. of March 23, 2011 hr’g, 14:21-22.
 3        The bankruptcy court did not enter an order on the Motion to
 4   Clarify.     Instead, it entered civil minutes (docket no. 49)
 5   setting forth its determinations.      Unfortunately, the civil
 6   minutes neither mentioned the requirement for an adversary
 7   proceeding, designated the party responsible for its filing, nor
 8   set a deadline for its filing.
 9        Following the hearing on the Motion to Clarify, the
10   bankruptcy court reappointed the Trustee pursuant to the United
11   States Trustee’s request.
12        On July 27, 2011, the Trustee filed a motion to compel the
13   California Workers Compensation Appeals Board to turn over the
14   Benefits Award that it held (“Motion to Compel”).      The stated
15   purpose of the Motion to Compel was to bring the Benefits Award
16   into the bankruptcy estate so that the bankruptcy court could
17   determine who owned it: the bankruptcy estate, the debtors or the
18   CCPOA.     Neither the debtors nor the CCPOA opposed the Motion to
19   Compel.15
20        Following a hearing on the Motion to Compel, the bankruptcy
21   court entered an order (“Turn Over Order”) directing the
22   California Workers Compensation Appeals Board to turn over the
23   Benefits Award.     The Turn Over Order directed the Trustee to hold
24   the funds “in a blocked account until final disposition is
25   approved by further order of this court.”      The bankruptcy court
26
          15
27          The debtors filed their Non-Opposition on August 16, 2011
     (docket no. 65). The CCPOA filed a notice of non-opposition to
28   the Motion to Compel (docket no. 60) on August 25, 2011.

                                       11
 1   clearly intended that the Benefits Award funds would not be
 2   released for distribution until after resolution of the dispute
 3   between the CCPOA and Ms. Corbett.   Despite the bankruptcy
 4   court’s colloquy with the parties at the hearing on the Motion to
 5   Clarify and the language in the Turn Over Order directing the
 6   Trustee to hold the Benefits Award funds in a blocked account
 7   until resolution by the court as to proper disposition of the
 8   funds, no adversary proceeding ever was filed by the CCPOA to
 9   obtain the necessary decision from the bankruptcy court.    Nor was
10   an interpleader action filed by the Trustee.
11        Instead, on August 1, 2011, the CCPOA filed a proof of claim
12   in the amount of $85,986.90, all of which was characterized as
13   secured, based on a “lien on workers’ compensation benefits.”     No
14   objections were filed to the CCPOA’s proof of claim.
15        After the Motion to Compel hearing, the Trustee did little
16   in the debtors’ bankruptcy case, except to obtain the bankruptcy
17   court’s approval to employ accountants and to withdraw the no
18   asset report (“Withdrawal”)(docket no. 83).    He did note in the
19   Withdrawal that he collected funds “relating to an undisclosed
20   asset” and that, to date, the debtors had “neither amended to
21   disclose the [asset] nor [had they] claimed any exemption
22   therein.”   The proof of service for the Withdrawal reflected
23   service on the debtors at their address as listed on the
24   bankruptcy court docket.
25        Although the Trustee withdrew the no asset report, he did
26   not file a new asset report.   Further, no new deadline was set
27   for filing proofs of claim.
28

                                     12
 1   C.   The debtors’ objection to the Trustee’s Final Account
 2        On July 17, 2012, the Trustee filed his final report
 3   (“Trustee Final Report”)(docket no. 85).    The Trustee indicated
 4   that he realized gross receipts of $85,986.90, i.e., the Benefits
 5   Award.    After paying $770.55 in bank service fees and $182.58 in
 6   administrative expenses, he had a balance of $85,033.77.    The
 7   Trustee disclosed that he would distribute $76,202.18 to the
 8   CCPOA on its secured claim, which would leave a balance of
 9   $8,831.59.    The balance then would be paid to the Trustee for his
10   fees and costs and for his accountants’ fees.16    The Trustee
11   indicated that there would be no distribution to the general
12   unsecured creditors on their claims.17
13        Also on July 17, 2012, the Trustee filed a notice of the
14   Trustee Final Report (“Trustee Final Report Notice”)(docket
15   no. 86).    Through the Trustee Final Report Notice, the trustee
16   advised “any person wishing to object to any fee application that
17   has not already been approved or to the [Trustee] Final Report,
18   must file a written objection within 21 days from the mailing of
19   this notice, together with a request for a hearing and serve a
20   copy of both upon the Trustee . . . .”    The Trustee Final Report
21   Notice further provided that “[i]f no objections are filed, the
22   Court will act on the fee application and the trustee may pay
23   dividends pursuant to [Rule] 3009 without further order of the
24   Court.”
25
26        16
            The Trustee requested $7,549.35 in fees and $254.24 in
27   expenses. He also requested $1,028 for his accountants’ fees.
          17
28             The allowed general unsecured claims totaled $115,593.06.

                                       13
 1        On the same day, an order was entered (“Objection Deadline
 2   Order”)(docket no. 87), fixing the deadline for objections to the
 3   Trustee Final Report at August 9, 2012.18
 4        According to the proofs of service, the Trustee Final
 5   Report, the Trustee Final Report Notice and the Objection
 6   Deadline Order all were mailed to the debtors at their address as
 7   listed on the bankruptcy court docket.   No objections were filed
 8   to the Trustee Final Report.
 9        On August 10, 2012, the bankruptcy court entered an order
10   (“Trustee Fee Order”)(docket no. 91) authorizing the Trustee to
11   pay his fees and expenses and his accountants’ fees.   On
12   October 23, 2012, the Trustee filed his final account and
13   distribution report (“Trustee Final Account”)(docket no. 92).    He
14   reported that all funds on hand had been distributed pursuant to
15   the Trustee Final Report.
16        On November 21, 2012, the debtors filed an objection to the
17   Trustee Final Account (“Final Account Objection”), in which they
18   alleged that the CCPOA’s proof of claim was false.   Specifically,
19   the debtors asserted that: 1) the CCPOA did not indicate whether
20   its claim included interest or arrears; 2) the CCPOA falsely
21   stated that its claim arose from money loaned, even though it
22   actually arose from contractual insurance; 3) at the time the
23   debtors filed for bankruptcy, the amount owed to the CCPOA was
24   $56,658.20, not $85,986.90; 4) the CCPOA’s claim was unsecured;
25   and 5) because the debtors scheduled the debt owed to CCPOA, it
26
27        18
            That is, 21 days following the date of the notice of the
28   Objection Deadline Order, which was mailed out on July 19, 2012.

                                     14
 1   had been discharged.   The debtors further contended that the
 2   Trustee failed to investigate the CCPOA’s proof of claim.
 3        The Trustee responded to the Final Account Objection,
 4   arguing that the deadlines to disclose Ms. Corbett’s lawsuit
 5   involving her workers’ compensation benefits, to claim an
 6   exemption in the Benefits Award and to object to the Trustee
 7   Final Account all had expired.    He emphasized that the Trustee
 8   Final Report Notice had been served on all parties, including the
 9   debtors, and that distributions in accordance with the Trustee
10   Final Report had been made in accordance with the Trustee Fee
11   Order entered by the bankruptcy court after no timely objection
12   to the Trustee Final Report had been filed.
13        The CCPOA also responded to the Final Account Objection,
14   arguing that, because the chapter 7 case was not a surplus case,
15   the debtors lacked standing to object to final distribution.
16   They had not shown that they were directly or adversely affected
17   pecuniarily by the Trustee Final Account.    Moreover, the CCPOA
18   asserted that debtors’ discharge did not affect the CCPOA’s
19   statutory lien.   Although the debtors no longer were personally
20   liable on the debt owed to the CCPOA, the CCPOA’s lien passed
21   through their bankruptcy, still attached to the Benefits Award.
22        The CCPOA also maintained that the bankruptcy court had no
23   jurisdiction to determine the validity, priority or extent of its
24   lien because it arose under California workers’ compensation law.
25   It further contended that the debtors failed to object timely to
26   the Trustee Final Report.   Although the deadline to object to the
27   Trustee Final Report was August 9, 2012, the debtors did not
28   object until November 21, 2012.

                                       15
 1        Finally, the CCPOA argued that, contrary to the debtors’
 2   assertions, the CCPOA did not file a false proof of claim.     The
 3   claim did not include interest.    The basis for perfection was the
 4   CCPOA’s statutory lien under Cal. Labor Code § 4903.    Therefore,
 5   even if CCPOA had not filed its proof of claim, its lien still
 6   would encumber the Benefits Award.     Moreover, neither the debtors
 7   nor any other party had objected to the CCPOA’s proof of claim.19
 8        At the January 4, 2013 hearing on the Final Account
 9   Objection, the debtors admitted that the Final Account Objection
10   was untimely.   However, referring to the bankruptcy court’s
11   statements at the March 23, 2011 hearing, the debtors claimed
12   that the bankruptcy court had determined that the CCPOA had only
13   a contract claim, not a lien.   The debtors also contended that
14   the CCPOA failed to file its proof of claim timely by August 2,
15   2008, the original claims bar deadline.
16        The debtors stated that they initially did not schedule
17   Ms. Corbett’s workers’ compensation benefits as an asset because
18   they were unaware that her injuries had a monetary value, given
19   that she did not receive compensation for her work-related
20   injuries for many years.
21
22
          19
            The debtors filed a reply to the CCPOA’s response to the
23   Final Account Objection. The bankruptcy court declined to
     consider it because: 1) the debtors failed to file it timely;
24
     2) the debtors failed to file it pursuant to the bankruptcy
25   court’s local rules; and 3) the debtors did not follow due
     process by allowing parties a chance to review it in advance.
26   Tr. of January 4, 2013 hr’g, 4:6-9. However, the bankruptcy
27   court permitted the debtors to make their arguments orally at the
     hearing. Tr. of January 4, 2013 hr’g, 4:9-10. The debtors
28   repeated all of the arguments made in their reply at the hearing.

                                       16
 1        The debtors also pointed out that, although the bankruptcy
 2   court ordered the CCPOA to file an adversary proceeding for
 3   declaratory relief, the CCPOA failed to do so.   They further
 4   alleged that although the Trustee assured the bankruptcy court
 5   that he was going to hold the Benefits Award until the disputes
 6   as to entitlement to the Benefits Award were resolved, he
 7   distributed the Benefits Award without advising the debtors or
 8   obtaining a hearing.   Tr. of January 4, 2013 hr’g, 8:6-8.
 9        The bankruptcy court declined to issue a ruling at that
10   time, instead continuing the hearing to January 30, 2013.
11   D.   The Trustee’s objection to the debtors’ exemption claim
12        On November 28, 2012 and December 3, 2012, respectively, the
13   debtors amended their Schedule B to list the Benefits Award and
14   their Schedule C to claim an exemption in the entire amount of
15   the Benefits Award under California Code of Civil Procedure
16   (“CCP”) § 704.160.
17        The Trustee objected to the debtors’ amended Schedule C
18   (“Objection to Exemption”) because the Trustee Final Report
19   Notice had been served on all creditors and the debtors and the
20   21-day objection period had passed without any party objecting to
21   the Trustee Final Report and because the debtors did not timely
22   disclose and exempt the Benefits Award.   The Trustee argued that
23   the debtors’ failure initially to disclose and exempt the
24   Benefits Award should bar their ability to do so once the
25   Benefits Award had been discovered and collected, funds were
26   distributed and the Trustee Final Account was filed.
27        The debtors responded, arguing that they did not act in bad
28   faith in omitting the workers’ compensation benefits from their

                                     17
 1   schedules.   The debtors repeated arguments made at the January 4,
 2   2013 hearing: 1) they did not list Ms. Corbett’s workers’
 3   compensation benefits as an asset initially because they were
 4   unaware that her injuries had a monetary value, and 2) although
 5   the bankruptcy court already determined that the CCPOA did not
 6   have a lien but only a contract claim, the CCPOA knowingly and
 7   fraudulently filed a secured proof of claim.
 8        The debtors further contended that because workers’
 9   compensation benefits are exempt from chapter 7 bankruptcy
10   proceedings under CCP § 703.140(b), such benefits are not assets
11   of the bankruptcy estate.
12        The bankruptcy court set a hearing on the Objection to
13   Exemption for January 30, 2013.
14   E.   The bankruptcy court’s determinations on the Final Account
          Objection and Objection to Exemption
15
16        Approximately one month before the January 30, 2013 hearing,
17   the bankruptcy judge who had been presiding over the debtors’
18   bankruptcy case recused himself.       Another bankruptcy judge
19   replaced him.   Unfamiliar with the issues before it, the
20   bankruptcy court used the January 30, 2013 hearing as a means to
21   acquaint itself with the facts and the issues.       Tr. of
22   January 30, 2013 hr’g, 37:14-15, 46:18-20, 47:22-24.
23        At that hearing, the bankruptcy court learned:       1) No
24   determination had been made as to the amount of the CCPOA’s lien
25   and whether the CCPOA’s lien attached or had been perfected.       Tr.
26   of January 30, 2013 hr’g, 23:6-8, 24:3-4. 24:11-12.       2) At the
27   time she filed her chapter 7 bankruptcy petition, Ms. Corbett had
28   received funds from the CCPOA.    Tr. of January 30, 2013 hr’g,

                                       18
 1   33:8-11.   3) The CCPOA did not initiate the adversary proceeding
 2   because it believed, as a secured creditor, it did not need to.
 3   Tr. of January 30, 2013 hr’g, 39:10-11.   Instead, the CCPOA filed
 4   a proof of claim, submitting evidence showing that it had a lien
 5   against Ms. Corbett’s workers’ compensation benefits.   Id.
 6   4) The Trustee did not place the Benefits Award funds into a
 7   blocked account pursuant to the Turn Over Order.   Tr. of January
 8   30, 2013 hr’g, 12:18-25, 13:1-4, 13:20-24.   When asked why he did
 9   not place the funds into a blocked account, the Trustee admitted
10   that he may not have understood what a blocked account was.     Tr.
11   of January 30, 2013 hr’g, 17:3-4, 18:3-8.    The Trustee believed
12   that it was sufficient for him to place the funds into a trust
13   account to which only he had access.   Tr. of January 30, 2013
14   h’rg, 12:19-24.   However, the Trustee also admitted that he knew
15   that he needed an order from the bankruptcy court to distribute
16   the funds.   Tr. of January 30, 2013 hr’g, 18:24-15, 19:1-2.
17        The bankruptcy court continued the hearing on both matters
18   to February 27, 2013.   At the February 27, 2013 hearing, the
19   bankruptcy court orally issued its determinations on both the
20   Final Account Objection and the Objection to Exemption.
21        Addressing the Objection to Exemption first, the bankruptcy
22   court acknowledged that Rule 1009(a) allows a debtor to amend her
23   schedules as a matter of course at any time, even upon reopening
24   of the bankruptcy case.   Tr. of February 27, 2013 hr’g, 4:4-6.
25   Citing Goswami v MTC Distrib. (In re Goswami), 304 B.R. 386, 393
26   (9th Cir. BAP 2003), the bankruptcy court noted, however, that
27   the fact that a debtor can amend her Schedule C in her reopened
28   bankruptcy case did not mean that she had an absolute right to

                                     19
 1   have the amended claim of exemption allowed.    Tr. of February 27,
 2   2013 hr’g, 4:13-17.
 3        Citing Arnold v. Gill (In re Arnold), 252 B.R. 778, 785-89
 4   (9th Cir. BAP 2000), the bankruptcy court stated that an amended
 5   claim of exemption may be disallowed on a showing of prejudice to
 6   creditors or third parties, including the chapter 7 trustee.
 7   Tr. of February 27, 2013 hr’g, 4:18-22.    The bankruptcy court
 8   recognized that the Trustee was objecting to the amended
 9   Schedule C on the basis of prejudice.    Tr. of February 27, 2013
10   hr’g, 4:25, 5:1.
11        Citing In re Shethi, 389 B.R. 588, 605 (Bankr. N.D. Ill.
12   2008), the bankruptcy court explained that the appropriate
13   inquiry in determining whether the debtor’s amended Schedule C
14   caused prejudice hinged on whether “a party [had] changed its
15   position in reliance on the original claim and would be adversely
16   impacted by an amendment thereto.”20    Tr. of February 27, 2013
17   hr’g, 5:10-12.   The bankruptcy court then sustained the Trustee’s
18   Objection to Exemption, finding that the amended Schedule C was
19   prejudicial to the Trustee:
20             Here the trustee’s change in position and reliance
          on the debtors’ failure to exempt the compensation
21        proceeds earlier is clear. Because the debtor[s] never
          claimed the exemption [in the Benefits Award], the
22        trustee determined that CCPOA had lien rights to the
          proceeds over the estate and, accordingly, distributed
23        the proceeds to CCPOA as part of his statutory duty to
          administer the estate.
24             If the debtor[s] had claimed an exemption . . . in
          a timely manner, that would have established the
25        debtors’ standing to object to CCPOA’s claim since the
26
          20
27          The bankruptcy court in Shethi cited 9 Collier on
     Bankruptcy ¶ 1009.02[1] (Alan N. Resnick & Henry J. Sommer, eds.,
28   15th ed. rev. 2007) for this proposition.

                                     20
 1          . . . exemption proceeds would have set forth the
            debtors’ interest in the property, in addition to the
 2          estate’s and CCPOA’s interests, and that would have at
            least halted . . . the trustee’s proposed distribution
 3          until the debtors’ claim objection was resolved.
                 Because the proceeds have now been administered
 4          and distributed, this would cause prejudice to the
            trustee if the amendment is allowed.
 5
 6   Tr. of February 27, 2013 hr’g, 5:17-21, 6:1-7.
 7          The bankruptcy court pointed out that the debtors had ample
 8   time to amend their exemptions but did not do so until nearly
 9   four months after the Trustee informed them of his intent to
10   distribute the funds from the Benefits Award to the CCPOA in the
11   Trustee Final Report.    Tr. of February 27, 2013 hr’g, 6:8-11.
12          The bankruptcy court noted that the debtors had been
13   forewarned even earlier when the Trustee withdrew the no asset
14   report, which informed the debtors that he had collected the
15   Benefits Award as property of the estate to be administered to
16   creditors.    Tr. of February 27, 2013 hr’g, 6:12-18.   The
17   bankruptcy court then quoted the Withdrawal: “[the debtors have]
18   neither amended to disclose the Workers’ Compensation claim, nor
19   [have they] claimed an exemption.”    Tr. of February 27, 2013
20   hr’g, 6:20-22.    Such notice, the bankruptcy court reasoned,
21   “should have signaled to the debtors that they must act to
22   protect their interest before the trustee did what he proposed to
23   do.”    Tr. of February 27, 2013 hr’g, 6:23-25.   The bankruptcy
24   court ultimately determined that “it [was] simply too late for
25   the debtors to do anything,” once the Trustee distributed the
26   funds from the Benefits Award, on the assumption that the debtors
27   would not amend their claimed exemptions.    Tr. of February 27,
28   2013 hr’g, 7:1-4.    It therefore sustained the Trustee’s Objection

                                      21
 1   to Exemption.
 2        The bankruptcy court stated that it did not find credible
 3   the Trustee’s explanation of his understanding of his obligations
 4   under the Turn Over Order.   Tr. of February 27, 2013 hr’g,
 5   13:1-4.    However, it found that the Trustee’s noncompliance with
 6   the Turn Over Order “made no difference in this case . . .
 7   because the result was the same.”21     Tr. of February 27, 2013
 8   hr’g, 13:9-10.
 9        The bankruptcy court then turned to the debtors’ Final
10   Account Objection, which it overruled on three grounds.     First,
11   the debtors lacked standing to object to the distribution because
12   they would not have benefitted from the change in the Trustee’s
13   proposed final distribution.   Tr. of February 27, 2013 hr’g,
14   8:22-24.   The bankruptcy court reasoned that, even if their
15   objection was sustained, the debtors would not be entitled to the
16   funds from the Benefits Award distributed to the CCPOA.     Tr. of
17   February 27, 2013 hr’g, 8:11-14.      Instead, because the debtors’
18   amended claim of exemption was disallowed, the general unsecured
19   creditors would be entitled to the Benefits Award funds.     Tr. of
20   February 27, 2013 hr’g, 8:15-19.
21        Second, even if the debtors did have standing, they had
22   waived the right to object to the Trustee Final Account when they
23   filed their objection after the deadline had passed, where they
24
25
          21
            The bankruptcy court admonished the Trustee, warning him
26   that “it [was] imperative that [he] follow the terms of the
27   [bankruptcy court’s] order specifically. And if [he was], in
     fact, unclear, [he] should seek clarification.” Tr. of
28   February 27, 2013 hr’g, 13:15-18.

                                      22
 1   had received the Trustee Final Report Notice.     Tr. of
 2   February 27, 2013 hr’g, 9:1-25, 10:1-13.    Finally, Trustee
 3   already had distributed the Benefits Award funds to the CCPOA.
 4   Tr. of February 27, 2013 hr’g, 9:4-5.
 5        The bankruptcy court entered both the Exemption Order and
 6   the Final Account Order on March 5, 2013.     Ms. Corbett timely
 7   appealed both orders.
 8
 9                              JURISDICTION
10        The bankruptcy court had jurisdiction under 28 U.S.C.
11   §§ 1334 and 157(b)(2)(A) and (B).    We have jurisdiction under
12   28 U.S.C. § 158.
13
14                                 ISSUES22
15        1) Did the bankruptcy court err in sustaining the Trustee’s
16   objection to the debtors’ amended claim of exemption in the
17   Benefits Award?
18        2) Did the bankruptcy court err in overruling the debtors’
19   objection to the Trustee Final Account?
20
21                           STANDARDS OF REVIEW
22        We review the bankruptcy court’s factual findings for clear
23   error and its legal conclusions de novo.    Continental Ins. Co. v.
24   Thorpe Insulation Co. (In re Thorpe Insulation Co.), 671 F.3d
25   1011, 1019 (9th Cir. 2012).
26
27        22
            The debtors list ten issues on appeal, but we have
28   distilled their essence down to two.

                                     23
 1        We review de novo questions involving a debtor’s right to
 2   claim exemptions.   Goswami v. MTC Distrib. (In re Goswami),
 3 304 B.R. at 389; Arnold v. Gill (In re Arnold), 252 B.R. at 784.
 4        We review the bankruptcy court’s overruling of an objection
 5   to a trustee’s final report or final accounting for abuse of
 6   discretion.   See, e.g., Stasz v. Gonzalez (In re Stasz), 2011 WL
7   6934442 (9th Cir. BAP Nov. 30, 2011).      A bankruptcy court abuses
 8   its discretion if it applies an incorrect legal standard or
 9   misapplies the correct legal standard, or if its fact findings
10   are illogical, implausible or without support from evidence in
11   the record.   Trafficschool.com v. Edriver Inc., 653 F.3d 820, 832
12   (9th Cir. 2011).
13
14                                 DISCUSSION
15   A.   The Exemption Order
16        Courts within the Ninth Circuit have held that a debtor may
17   amend her schedules, including the schedule of claimed
18   exemptions, at any time absent a showing of bad faith or
19   prejudice to third parties.    See Rule 1009(a); Martinson v.
20   Michael (In re Michael), 163 F.3d 526, 529 (9th Cir. 1998);
21   Goswami v. MTC Distrib. (In re Goswami), 304 B.R. 386, 392-93
22   (9th Cir. BAP 2003); Magallanes v. Williams (In re Magallanes),
23   96 B.R. 253, 256 (9th Cir. BAP 1988).      If a court finds that the
24   debtor’s amendment was prejudicial to third parties, the court
25   may deny leave to amend.   See Michael, 163 F.3d at 529.
26        In this case, the bankruptcy court did not find that the
27   debtors filed their amended exemption claim in bad faith.
28   Instead, it based its decision on the lateness of the exemption

                                       24
 1   claim and the resulting prejudice, primarily to the Trustee, who
 2   acted and changed his position in reliance on the debtors’
 3   failure to claim the exemption earlier.     The Trustee paid his own
 4   compensation and costs and distributed the balance of the
 5   Benefits Award to the CCPOA because he determined that the
 6   CCPOA’s lien rights were superior to the estate’s interest in the
 7   Benefits Award.
 8        However, as recognized by the bankruptcy court, “[s]imple
 9   delay in filing an amendment does not constitute prejudice, nor
10   does prejudice occur because a claimed exemption, if untimely,
11   would be granted,” citing Andermahr v. Barrus (In re Andermahr),
12   30 B.R. 532, 534 (9th Cir. BAP 1983).     This Panel considered the
13   issue of prejudice to the trustee in the event that a late
14   amended exemption claim is allowed in Arnold v. Gill
15   (In re Arnold), 252 B.R. 778 (9th Cir. BAP 2000).     In Arnold, the
16   debtors filed amended Schedules B and C to claim an exemption in
17   proceeds from the settlement of an undisclosed personal injury
18   claim more than three years after their chapter 7 filing.      Id. at
19   781-82.    The trustee argued that allowing the amended exemption
20   claim would jeopardize his statutory compensation allowable under
21   § 326.    Id. at 788.   While recognizing the possibility of
22   prejudice to the trustee in such circumstances, this Panel
23   concluded that “such prejudice can be mitigated or eliminated by
24   conditioning allowance of the amended exemption on payment of
25   trustee’s and counsel’s fees and costs from assets not otherwise
26
27
28

                                       25
 1   available to the estate.”23   Id. at 789.
 2        Such mitigation of harm can be accommodated on remand in
 3   further proceedings before the bankruptcy court and is
 4   particularly appropriate in this case because if the Trustee had
 5   honored the “blocked account” requirement of the Turn Over Order
 6   and its purpose, as discussed more fully infra, we would not be
 7   here.24   As in Arnold, we conclude that prejudice to the Trustee
 8   in the circumstances of this case does not warrant denial of
 9
10        23
            We recognize that the Supreme Court recently decided that
11   the provisions of the Bankruptcy Code do not allow surcharge of a
     debtor’s homestead exemption to pay administrative expenses, such
12   that the mitigation of prejudice may now be more difficult. See
     Law v. Siegel, 134 S. Ct. 1188 (2014).
13
          24
14          Issues with respect to the Trustee’s compensation and
     reimbursement of expenses raise some questions in our minds that
15   have not been addressed by the parties: If the Benefits Award
     funds represented no more than the actual total of payments made
16
     by the CCPOA to Ms. Corbett, without interest or costs, and the
17   Trustee was convinced that the CCPOA had a valid security
     interest in the Benefits Award, on what basis did the Trustee
18   claim that his compensation and costs could be paid from the
19   CCPOA’s collateral? Typically in such situations, where the
     trustee is paid from a secured creditor’s collateral funds, there
20   is an agreement between the trustee and the secured creditor to
     allow a “carve out” for the trustee’s compensation and costs,
21   perceived as beneficial to the secured creditor because the
22   secured creditor can rely on the trustee to collect and
     distribute the funds. However, again typically, such an
23   agreement is disclosed and approved by the bankruptcy court,
     following such notice and opportunity to request a hearing as is
24
     appropriate in the circumstances. No such agreement or
25   arrangement is reflected in the record before us. Perhaps the
     Trustee simply relied on the CCPOA’s failure to object to the
26   Trustee Final Report by the deadline and treated that failure to
27   object as consent, following the bankruptcy court’s entry of the
     Trustee Fee Order. Resolving these issues on remand may prove
28   interesting.

                                      26
 1   Ms. Corbett’s amended exemption claim.
 2          Neither does prejudice to the position of the CCPOA.     The
 3   CCPOA received the balance of the Benefits Award funds, but it
 4   cannot be a surprise to the CCPOA that Ms. Corbett has asserted
 5   an unresolved claim to the funds.     Under CCP § 704.160(a),
 6   “before payment, a claim for workers’ compensation or workers’
 7   compensation awarded or adjudged is exempt without making a claim
 8   . . . . [A]fter payment, the award is exempt.”     (Emphasis added.)
 9   There are exceptions to the exemptions provided for in CCP
10   § 704.160(a) (see, e.g., CCP § 704.160(a) and (b)), but whether
11   any of them apply in the circumstances of this case has not been
12   adjudicated.
13          Based on the terms of the Turn Over Order, the parties and
14   the bankruptcy court expected that further proceedings would be
15   required to establish who among the estate, the CCPOA and
16   Ms. Corbett would be entitled to the Benefits Award funds.       This
17   Panel held in Arnold that “theoretical disappointment of
18   expectations, without proof of actual damage,” does not support a
19   finding of prejudice to creditors.     In re Arnold, 252 B.R. at
20   787.    On remand, the CCPOA can continue to hold the Benefits
21   Award funds until there is a determination as to who, between the
22   CCPOA and Ms. Corbett, gets to keep them.
23          Ultimately, we conclude on the record in this case and based
24   on our published precedents, that the bankruptcy court erred in
25   sustaining the Trustee’s objection to Ms. Corbett’s amended
26   exemption claim based on prejudice, and we will vacate and remand
27   the Exemption Order for further proceedings before the bankruptcy
28   court.

                                      27
 1   B.   The Final Account Order
 2        The Final Account Order is more problematic.    The bankruptcy
 3   court overruled the Final Account Objection on three grounds:
 4   1) the debtors’ lack of standing to object; 2) the debtors’
 5   failure to file a timely objection; and 3) that all estate funds
 6   from the Benefits Award had been distributed.   As to the first
 7   ground, once the bankruptcy court had denied Ms. Corbett’s
 8   amended exemption claim, she was in a position where she was
 9   raising an objection as a debtor with respect to an insolvent
10   estate, and she had no pecuniary interest in the issue.   By
11   vacating the bankruptcy court’s order denying her amended
12   exemption claim, we have revived her potential financial stake
13   and her standing with respect to the Final Account Order.
14        With regard to the third ground, we acknowledge that all of
15   the Benefits Award funds have been distributed by the Trustee,
16   but only to himself and estate professionals and the CCPOA.    The
17   funds could be retrieved, if required, from those parties in
18   further proceedings before the bankruptcy court.25
19        As to the second ground, we recognize that Ms. Corbett filed
20   the Final Account Objection late, months after the August 9, 2012
21   deadline set in the Objection Deadline Order.   However, in the
22   confused circumstances of this case, we conclude that
23   Ms. Corbett’s delay in filing the Final Account Objection was
24
          25
25          We recognize that a very different situation, with a
     potentially different result, would be presented if the Benefits
26   Award funds had been distributed pro rata among all of the
27   debtors’ general unsecured creditors, possibly rendering this
     appeal equitably moot, but that is not the situation we face
28   here.

                                     28
 1   understandable and justifiable in light of her reasonable
 2   expectation, based on the terms of the Turn Over Order and the
 3   absence of an asset report in the case, that issues as to
 4   entitlement to the Benefits Award funds would be decided in
 5   further proceedings before the funds were distributed.    There was
 6   no knowing waiver.   By filing his Trustee Final Report and the
 7   associated notice and order, the Trustee confounded Ms. Corbett’s
 8   expectations as to how entitlement to the Benefits Award would be
 9   resolved.   As noted by the bankruptcy court in admonishing the
10   Trustee with regard to his incredible interpretation of the
11   “blocked account” language of the Turn Over Order, “this order
12   was crafted to specifically preclude you from doing exactly what
13   you did.”
14        Clearly, the bankruptcy court had a means to “correct” the
15   conundrum that resulted in this appeal:   the prematurely filed
16   Trustee Final Report.   Although not articulated as such, the
17   Final Account Objection was in substance a motion for relief from
18   the combined impact of the Trustee Final Report and the Trustee
19   Fee Order pursuant to Civil Rule 60(b)(1), applicable in the
20   contested matters before the bankruptcy court pursuant to
21   Rule 9024, where there is no other conclusion in the face of the
22   Turn Over Order than that the Trustee Final Report was filed by
23   mistake.
24        While a motion filed under Civil Rule 60(b) is addressed to
25   the discretion of the bankruptcy court, “there are some
26   situations so extreme that the result is foreordained and it
27   would be an abuse of discretion . . . to deny the relief.”
28   11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

                                     29
 1   Practice and Procedure § 2857 (3d ed. 2012).    This is one such
 2   situation.   The bankruptcy court chided the Trustee at length for
 3   his failure to follow both the intent and the language of the
 4   Turn Over Order.   Resolution of the dispute between Ms. Corbett
 5   and the CCPOA could not be circumvented merely because the
 6   Trustee believed the funds he held under the Turn Over Order
 7   belonged to the CCPOA.   That determination was judicial in
 8   nature, and not the Trustee’s to make.
 9        Unlike the bankruptcy court, we cannot conclude on this
10   record that “there was no harm in this case.”    In these
11   circumstances, we determine that it was error to overrule the
12   Final Account Objection.   Further proceedings will be required so
13   that the issues relating to entitlement to the Benefits Award
14   funds can be resolved before the bankruptcy court.
15
16                               CONCLUSION
17        For the foregoing reasons, we VACATE the Exemption Order and
18   the Final Account Order and REMAND this case for further
19   proceedings consistent with this disposition.
20
21
22
23
24
25
26
27
28

                                     30